DETAILED ACTION
Status of Claims
Claims 1-2, 6, 12, 19-20, and 27 are currently amended.
Claims 16 and 31-122 have been canceled.
Claims 1-15 and 17-30 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021, 06/21/2021, and 05/24/2021 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 

Response to Arguments
35 USC 112


35 USC 101
Applicant’s arguments and amendments, filed 05/17/2021, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 02/17/2021 has been withdrawn. 

35 USC 103
Applicant’s arguments with respect to claim(s) 1- 15 and 17-30 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Beckford (US 2018/0144390). Examiner notes that the language of previous claim 16 was not incorporated in claims 1 and 20. While the language is similar, it is not that same and additional searching has been done.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 20, these claims recite “incremental adjustments to shapes and/or colors…” and then further goes on to say “determining the set of visual indicators including one or more shapes…”. It is unclear whether these shapes are the same shapes or different shapes. For purposes of furthering prosecution, Examiner is interpreting them to be the same “one or more shapes”. Claims 2-15, 17-19, and 21-30 are rejected for inheriting the deficiencies of claims 1 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-12, 17-18, 20-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2018/0158125) in view of “This New App Will Change The Way You Buy Cannabis” (Hacienda, Terry, This New App Will Change The Way You Buy Cannabis, 2018, May 9, The Fresh Toast, pgs. 1-3.), further in view of Giese et al. (US 2018/0284145), and further in view of Beckford (US 2018/0144390).
Regarding Claims 1 and 20, Perelman discloses a computer implemented method comprising (See paragraph [0015])
Displaying a user interface that includes selectors for inputting product information (See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings)
And in response to an interaction with at least one of the selectors, determining a cannabis product based at least in part on the inputted product information and generating real time display of cannabis product for display on a device (See at least paragraph [0015] disclosing determining matching strain products, [0016] disclosing regulated product includes cannabis, [0025] disclosing strain engine provides cannabis recommendation, Fig. 9, Fig. 10)
Perelman does not expressly provide for determining a set of visual indicators including one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature that correspond to the inputted product information, generating a real time visual representation of the determined cannabis product for displaying on a device, the displayed visual representation including a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion. However, “This New App Will Change The Way You Buy Cannabis” discloses determining a set of visual indicators including one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature that correspond to the inputted product information, generating a real time visual representation of the determined cannabis product for displaying on a device, the displayed visual representation including a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion. (See pgs. 1-3 disclosing displaying strain of cannabis from search request with cannabis name and visual of what the strain is comprised of and flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with the visual representation, as taught by “This New App Will Change The Way You Buy Cannabis”, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing a user to better understand what type of strain they are buying. See pgs. 1-3.
Neither Pearlman nor “This New App Will Change The Way You Buy Cannabis” expressly provide for determining shapes that correspond to the inputted product information according to a set of thresholds and conversion mechanisms. However, Giese discloses determining shapes that correspond to the inputted product information according to a set of thresholds and conversion mechanisms (See at least paragraph [0077], [0116], [0138], [0160], [0182], [0318], [0351], [0356], [0373], [0388], [0400], Fig 4A-B, 5A-B, 8, 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman/NPL with the thresholds/conversion mechanisms, as taught by Giese since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to accurately classify and report particular plant products based on a variety of different parameters. See at least paragraph [0003]-[0004], [0082]-[0083], [0321], [0322].
Neither Pearlman nor “This New App Will Change The Way You Buy Cannabis”, nor Giese expressly provide for wherein the selectors include sliders each moveable to define a respective user-desired cannabinoid level, wherein each of the sliders correspond to incremental adjustments to shapes and/or colors of a set of visual indicators. However, Beckford discloses wherein the selectors include sliders each moveable to define a respective user-desired cannabinoid level, wherein each of the sliders correspond to incremental adjustments to shapes and/or colors of a set of visual indicators (Beckford: see at least paragraph [0075]-[0076] disclosing sliders or gauge to visually show changes to potency level, the user adjusting the slider will change the graphic representation slightly in color and shape, Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman/NPL/Giese with the sliders to make adjustments to shapes and or colors in visual indicators as taught by Beckford since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to visually show changes to the 

Regarding Claim 2, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses  wherein the selectors are usable to dynamically change the determined strain of cannabis (See Perelman: paragraph [0061], [0062], [0077]) and corresponding displayed visual representation, wherein  the center portion comprises a nucleus with a shape indicating a primary cannabinoid, and the one or more shapes comprise a plurality of terpene rings concentrically surrounding the nucleus, wherein each terpene ring has a color  and/or shape indicating a distinct terpene and a configuration indicating an amount of the distinct terpene. (See “This New App Will Change The Way You Buy Cannabis”: flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes pgs. 1-3).

Regarding Claims 3 and 21, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the selectors are usable to modify the strain information for dynamically changing the determined strain of cannabis and corresponding displayed visual representation. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving 

Regarding Claims 4 and 22, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the visual representation is shaped and color-encoded to provide cannabinoid and terpene level information (“This New App Will Change The Way You Buy Cannabis”: disclosing “The shape and colors of the Cannastamp make it easy to compare the chemical profiles of any labeled product” pg. 3).

Regarding Claims 5 and 23, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses displaying a name for the determined strain of cannabis. (“This New App Will Change The Way You Buy Cannabis”: disclosing displaying name of strain along with visual: i.e., “Sour Diesel”, Perelman: see at least paragraph [0058], [0060], [0080]).

Regarding Claim 24, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese , and Beckford teach or suggest all of the limitations of claim 20. Additionally, the combination discloses wherein the product information defines, at least in part, a user-defined profile, and at least a subset of the plurality of selectors are sliders each movable to define a distinct user-desired characteristic of the user-defined strain profile. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings 

Regarding Claim 7, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses evaluating whether a known strain of cannabis corresponds to the determined strain of cannabis; and if the evaluation fails to identify a known strain of cannabis, identifying the determined strain of cannabis as a new strain of cannabis (Perelman: see at least paragraph [0015] disclosing search request from customer for strain of products, [0019] disclosing patient input such as opinions, experiences, beliefs, etc., [0020] disclosing user interface for user inputs, [0025], [0027] disclosing discover new strains or locate already determined/desired strains, [0032], [0040], [0050] disclosing user input/experiences/reviews, [0060] disclosing new strain,  [0061], [0064], [0076])

Regarding Claim 9, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the selectors include at least one of a first selector for selecting a psychoactive affect, a second selector for selecting a physiological affect, a third selector for selecting an aroma characteristic, a fourth selector for selecting a flavor characteristic, a fifth selector for selecting a user-defined characteristic, or a combination thereof (Perelman: See at least paragraph [0019] disclosing experiences, [0025] disclosing age, desired outcomes, positive/negative effects, [0014] disclosing physiological effects, [0050], [0067], [0071]).

Regarding Claim 10, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the selectors include sliders, filters, and/or drop down menus. (See at least Perelman paragraph [0061], [0062], [0077] disclosing sliders, [0089] disclosing filters).

Regarding Claims 11 and 26, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses dynamically modifying the displayed visual representation based, at least in part, on one or more other interactions with at least one of the selectors. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings, [0071] disclosing updating and modifying results)

Regarding Claims 12 and 27, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the visual representation is a color-coded identifier flower including: the center portion comprising a nucleus with a shape indicating the primary cannabinoid in the strain information, and the one or more shapes comprising a plurality of terpene rings surrounding the nucleus, wherein each terpene ring has a color selected to indicate a distinct terpene in the strain information and a configuration selected to indicate an amount of the distinct terpene in the strain information. (See “This New App Will Change The Way You Buy Cannabis”: flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes; Examiner Notes that this NPL discloses that shapes and colors can be used to indicate a type and amounts of 

Regarding Claim 17, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses combining the inputted strain information to determine the strain of cannabis (Perelman: See at least paragraph [0050], [0051] disclosing ranking particular strains based on things such as regulation/compliance based on location, [0054] disclosing negative ranking when certain strain would contradict treating particular illness/symptom, [0057] disclosing using lab concentrations to avoid dispensing product over regulatory limits based on things such as age, location of patient/dispensary, prescription/medical marijuana card, etc. customer can locate strain products with selective active ingredient in concentrations within that range, [0062], [0067] disclosing weighting importance of various traits, [0068], [0070], [0071] disclosing weighting regarding user location (e.g., bias towards objective data over other traits of the strain), [0075]).

Regarding Claim 18, Perelman, “This New App Will Change The Way You Buy Cannabis”, Giese, and Beckford teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein determining the strain of cannabis includes: applying one or more criteria to the inputted strain information to identify a set of known strains of cannabis, wherein the set includes the strain of cannabis for which the visual representation is displayed. (Perelman: See at least paragraph [0015] disclosing determining matching strain products, [0016] disclosing regulated product includes cannabis, [0025] disclosing strain engine provides cannabis recommendation, [0050], [0051] disclosing ranking particular strains based on things such as regulation/compliance based on location, [0054] disclosing negative ranking when certain strain would contradict treating particular illness/symptom, [0057] disclosing using lab concentrations to avoid dispensing product over regulatory limits based on things such as age, location of patient/dispensary, prescription/medical marijuana card, etc. customer can locate strain products with selective active ingredient in concentrations within that range, [0062], [0067] disclosing weighting importance of various traits, [0068], [0070], [0071] disclosing weighting regarding user location (e.g., bias towards objective data over other traits of the strain), [0075]).

EXAMINER NOTES: As shown in the rejection above, displaying matters relating to merely ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2111.05. For Example, “shapes having a quantity/magnitude of one or more angles and/or an edge curvature, a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion” is an obvious variation from the teachings of Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese. The content of the information being determined or displayed is non-functional descriptive material under MPEP 2111.05, where the printed matter being displayed has no new and non-obvious functional relationship with the underlying substrate, which is a generic label that merely serves as support for informational material to be displayed. See In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Claims 2, 4, 12-13, 22, and 27-28 appear to be directed merely towards the displaying function of the claim and are being treated as ornamentation which is being given little patentable weight. Here, the ornamentation regarding the displayed visual representation with certain shapes/colors does not affect the functionality of the invention. However, all functional elements in the claim have been examined for prior art.

Allowable Subject Matter
Claims 6, 8, 13-15, 19, 25, and 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684